TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 31, 2015



                                     NO. 03-15-00699-CR


                            Ashley Roxanne Henderson, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM 27TH DISTRICT COURT OF LAMPASAS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order of deferred adjudication signed by the district court. Appellant

has filed a motion to dismiss the appeal.      Therefore, the Court grants the motion, allows

appellant to withdraw her notice of appeal, and dismisses the appeal. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.